NUMBER 13-05-00114-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ARMANDO QUINTANA VILLANUEVA,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.


               MEMORANDUM OPINION ON REMAND
             Before Justices Rodriguez, Garza, and Benavides
            Memorandum Opinion on Remand by Justice Garza

       This is an appeal from the trial court’s denial of a post-conviction writ of habeas

corpus brought pursuant to article 11.072 of the code of criminal procedure. See TEX .

CODE CRIM . PROC . ANN . art. 11.072 (Vernon 2005). On remand from the Texas Court of

Criminal Appeals, we address appellant Armando Quintana Villanueva’s contentions that

the trial court erred in denying his article 11.072 application for writ of habeas corpus as

frivolous. See id. We affirm.
                             I. FACTUAL AND PROCEDURAL BACKGROUND

        On March 21, 2000, Villanueva was indicted for the felony offense of assault of a

public servant, which allegedly occurred on February 16, 2000.1 See TEX . PENAL CODE

ANN . § 22.01(b)(1) (Vernon 2003). On September 6, 2000, pursuant to a plea agreement

with the State, Villanueva entered a plea of guilty to the lesser-included misdemeanor

offense of assault.2 See id. § 22.01(a), (b). The trial court accepted Villanueva’s plea,

found him guilty, and assessed his punishment at one year imprisonment and a $1,000

fine. However, the trial court suspended Villanueva’s sentence and placed him on two

years’ community supervision.

        On October 26, 2004, approximately two years after his community-supervision term

ended, Villanueva filed his application for a writ of habeas corpus under article 11.072 of

the code of criminal procedure, requesting that his conviction and sentence be set aside

because his guilty plea was unknowing and involuntary and because he received

ineffective assistance of counsel. See TEX . CODE CRIM . PROC. ANN . art. 11.072.

        The trial court concluded, without a hearing, that Villanueva’s application was


        1
           As indicated in the police report com piled by Investigator Sam uel Herrera, Jr., Villanueva was
arrested for driving while intoxicated and without a valid license. Upon arriving at the police station, Villanueva
allegedly threatened to assault the arresting officer and subsequently kicked the arresting officer in the leg
with his cowboy boots. Therefore, Villanueva was charged with assault of a public servant, a third degree
felony. See T EX . P EN AL C OD E A N N . § 22.01(b)(1) (Vernon 2003).

        2
           Villanueva’s plea agreem ent incorrectly stated that the punishm ent range for assault of a public
servant, a third degree felony, was “2 to 20 years”; the correct punishm ent range for this offense was two to
ten years. See id. § 12.34 (Vernon 2003); see also Aguirre-Mata v. State, 992 S.W .2d 495, 498 (Tex. Crim .
App. 1999) (stating that the trial court’s failure to adm onish a defendant of the range of punishm ent is not
“autom atic reversible error, without regard to harm ”); Ex parte Smith, 678 S.W .2d 78, 79 (Tex. Crim . App.
1984) (holding that when an adm onishm ent is given, albeit an erroneous one, substantial com pliance will be
deem ed to have occurred, and the burden shifts to the defendant to show that he entered his plea without
understanding the consequences of such plea and thus was harm ed); Pena v. State, 132 S.W .3d 663, 666
(Tex. App.–Corpus Christi 2004, no pet.); Smith v. State, 857 S.W .2d 71, 74 (Tex. App.–Dallas 1994, pet.
ref’d) (“Substantial com pliance exists when the record shows that the trial judge adm onished the accused
either orally or in writing, even if the adm onishm ents are incom plete or incorrect.”). In any event, Villanueva
agreed to plead guilty and did not take issue with the adm onishm ent until two years after he com pleted his
com m unity supervision.
                                                        2
frivolous and entered an order denying relief on December 27, 2004. On January 12,

2005, Villanueva requested, in writing, that the trial court issue findings of fact and

conclusions of law concerning the allegations contained in his application for writ of habeas

corpus. Villanueva subsequently filed his first notice of appeal.

        On January 20, 2005, the trial court denied Villanueva’s request for findings of fact

and conclusions of law and issued a second order denying his application for writ of

habeas corpus as frivolous.3 Villanueva filed his second notice of appeal, and the trial

court certified his right to appeal.

        On appeal, Villanueva challenged the trial court’s denial of his application for writ

of habeas corpus. See Villanueva v. State, No. 13-05-00114-CR, 2006 Tex. App. LEXIS

7247, at *1 (Tex. App.–Corpus Christi Aug. 17, 2006), rev’d sub nom. Ex parte Villanueva,

252 S.W.3d 391 (Tex. Crim. App. 2008). We dismissed Villanueva’s appeal for lack of

jurisdiction because the trial court did not appear to rule on the merits of his habeas

application. Villanueva, 2006 Tex. App. LEXIS 7247, at *2.

        The Texas Court of Criminal Appeals reversed this Court’s decision, concluding that

section 8 of article 11.072 of the code of criminal procedure controls in this matter.4 Ex

parte Villanueva, 252 S.W.3d at 397 (citing TEX . CODE CRIM . PROC . ANN . art. 11.072, § 8).

The court of criminal appeals concluded that because the trial court denied Villanueva’s

application for writ of habeas corpus as frivolous, this Court has jurisdiction to consider

Villanueva’s claims. Id.



        3
         The January 20, 2005 order superseded the Decem ber 27, 2004 order; therefore, we will exam ine
the January 20, 2005 order.

        4
         Article 11.072, section 8 of the code of crim inal procedure provides that: “[i]f the application [for writ
of habeas corpus] is denied in whole or part, the applicant m ay appeal under Article 44.02 and Rule 31, Texas
Rules of Appellate Procedure. . . .” T EX . C OD E C R IM . P R O C . A N N . art. 11.072, § 8 (Vernon 2005).
                                                         3
                                   II. STANDARD OF REVIEW

       In reviewing a trial court’s decision on a writ of habeas corpus application, we review

the facts in the light most favorable to the trial court’s ruling and, absent an abuse of

discretion, uphold the ruling. See Ex parte Peterson, 117 S.W.3d 804, 819 (Tex. Crim.

App. 2003), overruled on other grounds by Ex parte Lewis, 219 S.W.3d 335 (Tex. Crim.

App. 2007). We give “almost total deference to a trial court’s determination of the historical

facts,” particularly when the findings are based on an evaluation of credibility and

demeanor. Peterson, 117 S.W.3d at 819 (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex.

Crim. App. 1997)). We afford the same deference to the trial court’s application of the law

to the facts, if the resolution of the ultimate question turns on an evaluation of credibility

and demeanor. Id. If the resolution of the ultimate question turns on an application of legal

standards, we review the determination de novo. Id.

                                         III. ANALYSIS

       By nineteen issues, which can be categorized as six, Villanueva argues that: (1)

the trial court committed reversible error in denying his application for writ of habeas corpus

as frivolous because his plea in the underlying case was involuntary and unknowing of the

consequences, including possible deportation; (2) he received ineffective assistance of

counsel; (3) his due process rights were violated by the trial court’s failure to admonish him

of the punishment range associated with the misdemeanor to which he was pleading guilty;

(4) the trial court erred in refusing to take judicial notice of cases involving the application

of federal immigration law; (5) the trial court erred in not making findings of fact and

conclusions of law; and (6) he is entitled to a writ of habeas corpus because his conviction

constitutes an illegal restraint on his liberty and because “he has no chance to legally

return after deportation though he has a U.S. citizen wife pregnant with his child.”
                                               4
A. Applicable Law

       In order to obtain a writ of habeas corpus, an applicant must file a petition asserting

the following:

       1. That the person for whose benefit the application is made is illegally
       restrained in his liberty, and by whom, naming both parties, if their names are
       known, or if unknown, designating and describing them;

       2. When the party is confined or restrained by virtue of any writ, order or
       process, or under color of either, a copy shall be annexed to the petition, or
       it shall be stated that a copy cannot be obtained;

       3. When the confinement or restraint is not by virtue of any writ, order or
       process, the petition may state only that the party is illegally confined or
       restrained in his liberty;

       4. There must be a prayer in the petition for the writ of habeas corpus; and

       5. Oath must be made that the allegations of the petition are true, according
       to the belief of the petitioner.

TEX . CODE CRIM . PROC . ANN . art. 11.14 (Vernon 2005). However, because Villanueva was

placed on community supervision, he may only challenge his punishment by writ of habeas

corpus on constitutional grounds. See id. art. 11.072, § 3(c). Article 11.072 provides that:

       If the court determines from the face of an application or documents
       attached to the application that the applicant is manifestly entitled to no relief,
       the court shall enter a written order denying the application as frivolous. In
       any other case, the court shall enter a written order including findings of fact
       and conclusions of law. . . .

Id. art. 11.072, § 7(a).

B. Discussion

       1. Villanueva’s Guilty Plea, Ineffective Assistance of Counsel, and the Trial
       Court’s Admonishments

       Villanueva argues that his trial counsel, Jack Wolfe: (1) failed to consult an

immigration law expert and failed to inform Villanueva of the adverse immigration

consequences of his guilty plea; (2) did not translate the plea agreement and waiver of
                                               5
rights “word-for-word” from English to Spanish; and (3) failed to negotiate a plea bargain

for a sentence less than one year, since Villanueva was convicted of a class A

misdemeanor. Because of the alleged mistakes of trial counsel, Villanueva contends that

he was deprived of his constitutional right to counsel and that his plea was entered into

involuntarily and unknowingly. See U.S. CONST . amends. VI, XIV.

       If a guilty plea is entered upon the advice of counsel, that counsel must be

competent and render effective assistance. See Pena v. State, 132 S.W.3d 663, 668 (Tex.

App.–Corpus Christi 2004, no pet.). An accused is entitled to effective assistance of

counsel during the plea bargaining process. Ex parte Battle, 817 S.W.2d 81, 83 (Tex.

Crim. App. 1991). A defendant’s plea of guilty is not voluntary or knowing when it is based

upon the erroneous advice of counsel. Id. In the context of habeas corpus proceedings,

when a defendant challenges the voluntariness of a plea, contending that his counsel was

ineffective, the voluntariness of the plea depends on (1) whether counsel’s advice was

within the range of competence demanded of attorneys in criminal cases and, if not, (2)

whether there is reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial. See Ex parte Moody, 991 S.W.2d
856, 857-58 (Tex. Crim. App. 1999); Pena, 132 S.W.3d at 669; see also Strickland v.

Washington, 466 U.S. 668, 687 (1984). The adequacy of counsel’s assistance must be

gauged by the totality of the representation. Pena, 132 S.W.3d at 669 (citing Gomez v.

State, 921 S.W.2d 329, 333 (Tex. App.–Corpus Christi 1996, no pet.)). There is a strong

presumption that counsel rendered adequate assistance and made all significant decisions

in the exercise of reasonable professional judgment.        Strickland, 466 U.S. at 669;

Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999). The right to “reasonably

effective assistance of counsel” does not guarantee errorless counsel or counsel whose
                                            6
competency is judged by perfect hindsight. Saylor v. State, 660 S.W.2d 822, 824 (Tex.

Crim. App. 1983). In the present case, Villanueva has the burden to show that his

counsel’s performance fell below a reasonable standard of competence and that there is

a reasonable probability that, but for counsel’s errors, he would have pleaded not guilty and

insisted on going to trial. Moody, 991 S.W.2d at 858; Ex parte Morrow, 952 S.W.2d 530,

536 (Tex. Crim. App. 1997).

       Article 11.072 of the code of criminal procedure, which governs Villanueva’s habeas

corpus application, provides that an application may not be filed if the applicant could

obtain the requested relief by means of appeal. See TEX . CODE CRIM . PROC . ANN . art.

11.072, § 3(a). Although claims of ineffective assistance of counsel are appealable,

Thompson, 9 S.W.3d at 813-14, a direct appeal is often an inappropriate forum in which

to bring these claims. See id. at 814 n.5. However, out of an abundance of caution, we

will address Villanueva’s claims.

       In support of his contentions, Villanueva executed an affidavit stating that:

               On or before September 6, 2000, no one told me that one year in jail
       and/or a $ 4,000 fine is the maximum punishment I could receive if found
       guilty of a class A misdemeanor crime of assault in CR-0466-00-I.

              ....

              On September 6, 2000, I knew that under my plea bargain with the
       [S]tate the judge was going to decide how long my jail sentence would be in
       CR-0466-00-I and if I got three years incarceration or a misdemeanor.

              ....

              Although no one translated them to me, my understanding of those
       papers entitled “Waiver of Rights” and “Plea Admonishments” would have
       been important to my decision to plead guilty since I was then already
       thinking on and before September 6, 2000, of getting my legal status
       “okayed” and approved by the U.S. immigration officials.



                                             7
              On October 25, 2004, attorney Joseph A. Connors III[5] asked my wife
       Sara Villanueva to translate word-for-word all on [sic] the four pages
       beginning with the bold captions: “Waiver of Rights” etc. and “Plea
       Admonishments.” After my wife read those four pages to me today, I told
       attorney Connors in Spanish: “Before I signed those bold captioned forms,
       no one ever translated those words to me; but I knew that with those papers
       I was giving up my right for future court dates and I would accept what the
       court gave me. Before I pled [sic] guilty in CR-0466-00-I or signed those
       papers that said I am guilty, I should have been told what those pages said.

              I was prejudiced by my trial defense counsel’s failure to correctly
       explain to me that I was charged with and convicted of a Texas offense that
       federal immigration law has classified as an “aggravated felony.” Had I
       known that information which defense counsel never told me, then I probably
       would not have plead [sic] guilty because my defense(s) to this criminal case
       needed to be determined by a jury, from whom I expected to receive a
       verdict of not guilty. Thus, there is a reasonable probability that but for
       counsel’s error(s)[,] I would not have pleaded guilty.

       In signing his guilty plea, Villanueva agreed that he freely and voluntarily pleaded

guilty, and he admitted that he “committed each and every element of every offense

alleged in the indictment or information and of any lesser included offense therein.” In

conjunction with his guilty plea, Villanueva signed a document entitled, “PLEA

ADMONISHMENTS,” which stated, among other things, that if he was not a United States

citizen, a plea of guilty or nolo contendere “may result in deportation, exclusion from

admission to the country, or denial of naturalization under federal law.” Moreover, at the

September 6, 2000 hearing, the following exchange took place:

       THE COURT:                      Very well. The Court finds the defendant is
                                       mentally competent to stand trial.

                                               Sir, I need to advise you if you are not a
                                       citizen of the United States and you plead nolo
                                       contendere or plead guilty, a plead [sic] guilty
                                       may result in you being deported, your exclusion
                                       from the United States, or you may be denied
                                       naturalization under federal law.         Do you

       5
          Joseph A. Connors III was appointed as Villanueva’s counsel for appeal. His representation of
Villanueva is not the subject of this appeal.
                                                  8
                                   understand that?

       THE DEFENDANT:              Yes.

              ....

       MR. WOLFE:                  I would like to also put on the record that I did
                                   explain to my client about the possibility of
                                   deportation and we went over that at length for
                                   about ten or 15 minutes and he understands that
                                   even though this is reduced to a misdemeanor
                                   there is still a possibility that he could be
                                   deported.

       THE COURT:                  You do understand that, sir?

       THE DEFENDANT:              Yes.

The trial court subsequently accepted Villanueva’s guilty plea.

       Besides the bald allegations contained in his affidavit, Villanueva has not pointed

to anything in the record indicating that Wolfe failed to consult an immigration law expert

or that he lacked knowledge of immigration law prior to consulting Villanueva regarding the

plea agreement. In fact, Wolfe stated in open court that he and Villanueva discussed the

plea agreement and the possibility of deportation at length. Without more, a defendant’s

claims that he was misinformed by counsel does not make a plea involuntary. See Pena,
132 S.W.3d at 669; see also Tabora v. State, 14 S.W.3d 332, 336 (Tex. App.–Houston

[14th Dist.] 2000, no pet.). Wolfe’s statements at the September 6, 2000 hearing and

Villanueva’s signing of the plea agreement and the plea admonishments indicate that he

was informed of the implications of his guilty plea as it pertained to deportation.

       In any event, the Texas Court of Criminal Appeals has held that a guilty plea is

considered voluntary if the defendant entered the plea fully aware of the direct

consequences. State v. Jimenez, 987 S.W.2d 886, 888 (Tex. Crim. App. 1999) (en banc).

However, a guilty plea will not be rendered involuntary by lack of knowledge as to collateral
                                             9
consequences. Id. “That a guilty plea may result in deportation is generally considered

a collateral consequence.” Id. at 889. Therefore, Villanueva’s contention that his plea was

unknowing and involuntary because of his ignorance as to the potential deportation

consequences must fail.

       Villanueva further argues that his plea was unknowing and involuntary and that he

was not provided effective assistance of counsel because Wolfe failed to translate the plea

agreement “word-for-word” from English to Spanish. Villanueva, however, has not provided

any evidence besides his own self-serving affidavit demonstrating that Wolfe failed to

translate the plea agreement “word-for-word” from English to Spanish.         In fact, the

arguments presented at the September 6, 2000 hearing indicate otherwise:

       MR. WOLFE:                  Your Honor, Jack Wolfe for the defendant. I just
                                   consulted with my client and explained to him the
                                   changes that were taking place and he
                                   understands and he wishes to proceed.

              ....

       THE COURT:                  Have you reviewed with your attorney some
                                   documents entitled Stipulation of Evidence,
                                   Waiver of Rights and Plea Admonishments?

       THE DEFENDANT:              Yes.

       THE COURT:                  You’re representing to the Court that you
                                   understand those documents?

       THE DEFENDANT:              Yes.

       THE COURT:                  Did you sign each of those documents with your
                                   true and correct signature?

       THE DEFENDANT:              Yes.

       THE COURT:                  And were these documents explained to you in
                                   Spanish?

       THE DEFENDANT:              Yes.
                                            10
              ....

       THE COURT:                   Are you satisfied with his [Wolfe’s] services and
                                    his advice?

       THE DEFENDANT:               Yes.

At no point during the hearing did Villanueva state that Wolfe failed to translate parts of the

plea agreement and waiver of rights. Furthermore, on appeal, Villanueva has not indicated

which part of the documents was not translated to him. See Pena, 132 S.W.3d at 669 (“In

cases holding a guilty plea to be involuntary, the record contains confirmation of the

misinformation by counsel, or documents augmenting the defendant’s testimony that reveal

the misinformation and shows its conveyance to the defendant.”); see also Tabora, 14
S.W.3d at 336.

       Villanueva also asserts that Wolfe failed to negotiate a plea bargain for a sentence

less than one year.      However, he has not directed us to anything in the record

demonstrating that this was the case. See Bone v. State, 77 S.W.3d 828, 835 (Tex. Crim.

App. 2002) (holding that assertions of ineffective assistance of counsel must be firmly

founded in the record). Moreover, the State recommended and Villanueva actually

received two years’ community supervision as punishment; therefore, we cannot say that

the record supports a finding that Wolfe failed to negotiate for a sentence of less than one

year’s incarceration. See id. Based on the foregoing, we conclude that Villanueva failed

to meet his burden in demonstrating that Wolfe’s representation fell below a reasonable

standard of competence. See Moody, 991 S.W.2d at 858; Morrow, 952 S.W.2d at 536.

       In addition, Villanueva contends that his plea was unknowing and involuntary

because no one informed him “that one year in jail and/or a $4,000 fine is the maximum

punishment” he “could receive if found guilty of a class A misdemeanor crime of assault”
                                              11
as required by article 26.13 of the code of criminal procedure. See TEX . CODE CRIM . PROC .

ANN . art. 26.13 (Vernon Supp. 2008).

          The trial court is not required to advise a defendant of every aspect of law having

a bearing on his case. See Ruffin v. State, 3 S.W.3d 140, 145 (Tex. App.–Houston [14th

Dist.] 1999, pet. ref’d). Generally, the trial court need only admonish a defendant as to the

direct consequences of a plea, which are those listed in article 26.13 of the code of criminal

procedure.      See id.; TEX . CODE CRIM . PROC . ANN . art. 26.13 (Vernon Supp. 2008).

However, the requirements of article 26.13 are not applicable to misdemeanor offenses.

See Alvear v. State, 25 S.W.3d 241, 246 (Tex. App.–San Antonio 2000, no pet.) (citing

Jimenez, 987 S.W.2d at 889; Shipley v. State, 828 S.W.2d 475, 480 (Tex. App.–El Paso

1992, pet. ref’d); Gibson v. State, 747 S.W.2d 68, 69 (Tex. App.–Corpus Christi 1988, no

pet.)).

          Here, Villanueva was convicted of assault, a class A misdemeanor, even though he

was originally indicted for assault of a public servant, a third-degree felony. Because

Villanueva was convicted of a misdemeanor, the admonishment requirements contained

in article 26.13 of the code of criminal procedure are not applicable. See TEX . CODE CRIM .

PROC . ANN . art. 26.13; see also Alvear, 25 S.W.3d at 246.

          Villanueva also appears to posit an argument that the trial court’s failure to

admonish him of the punishment range for a class A misdemeanor constituted a violation

of his “substantial rights” and, thus, was subject to harm analysis for non-constitutional

error, as provided by rule 44.2(b) of the rules of appellate procedure. See TEX . R. APP. P.

44.2(b). However, Villanueva has not demonstrated how the lack of admonishment as to

the punishment range associated with the misdemeanor constituted harmful error, nor has

Villanueva cited to any authority stating that the trial court was required to admonish him
                                              12
about the punishment ranges of all lesser-included offenses.6 See TEX . R. APP. P. 44.2(b);

see also TEX . R. APP. P. 38.1(h); Beavers v. State, No. 2-05-448-CR, 2006 Tex. App.

LEXIS 9791, at **34-37 (Tex. App.–Fort Worth Nov. 9, 2006, pet. ref’d) (holding that the

trial court’s failure to admonish the defendant of the correct punishment range and of sex

offender registration did not constitute harmful error).

        Based on the foregoing, we conclude that Villanueva entered into the plea

agreement knowingly and voluntarily. We further conclude that the trial court was not

obligated to admonish Villanueva of the punishment range associated with the class A

misdemeanor, and even if it was, Villanueva has not produced evidence demonstrating

how his lack of knowledge of the misdemeanor punishment range constituted harmful

error. Accordingly, we overrule Villanueva’s first three issues on appeal.

        2. Judicial Notice of Federal Immigration Law

        In his fourth issue, Villanueva argues that the trial court erred in “not reading and

taking judicial notice of the cited U.S. immigration cases, laws therein, and secondary

sources.”       Specifically, Villanueva alleges that the trial court failed to consider the

Immigration and Nationality Act, which classifies his crime as an “aggravated felony”

because the possible term of imprisonment was at least one year. See 8 U.S.C. §

1101(a)(43)(F);7 18 U.S.C. § 16.8 In addition, Villanueva urges this Court to take judicial


        6
          It is noteworthy that Villanueva received a sentence that was less than he originally agreed to with
the State.

        7
          Title 8, section 1101 of the United States Code provides that an “aggravated felony” m eans, am ong
other things, “a crim e of violence (as defined in section 16 of title 18, United States Code, but not including
a purely political offense) for which the term of im prisonm ent [is] at least one year.” 8 U.S.C. § 1101(a)(43)(F).
Im m igrants convicted of an “aggravated felony” are subject to deportation if the conviction transpired after
adm ission to the United States. See id. § 1227(a)(2)(A)(iii).

        8
            A “crim e of violence” is defined as:

        (a) an offense that has as an elem ent the use, attem pted use, or threatened use of physical
                                                        13
notice of the applicable federal immigration laws.

       Rule 201 of the Texas Rules of Evidence provides that judicial notice may be taken

sua sponte at any stage of the proceedings of any adjudicative fact which “is either (1)

generally known within the territorial jurisdiction of the trial court or (2) capable of accurate

and ready determination by resort to sources whose accuracy cannot reasonably be

questioned.” TEX . R. EVID . 201(b), (f). “A court shall take judicial notice if requested by a

party and supplied with the necessary information.” Id. at R. 201(d). A court shall, upon

request by a party, take judicial notice of, among other things, public statutes. Id. at R.

202. “The court’s determination shall be subject to review as a ruling on a question of law.”

Id.

       Villanueva has not provided any evidence or citations to the record demonstrating

that the trial court failed to consider federal immigration laws when it denied his habeas

application. See TEX . R. APP. P. 38.1(h). In addition, rule 201 of the rules of evidence

pertains to adjudicative facts, which “must be relevant to the ultimate matter in dispute, but

not be the subject of any controversy themselves.” Kubosh v. State, 241 S.W.3d 60, 64

(Tex. Crim. App. 2007) (citing Watts v. State, 99 S.W.3d 604, 610 (Tex. Crim. App. 2003));

see TEX . R. EVID . 201.

       We conclude that the federal immigration statutes that Villanueva requests we

judicially notice are not adjudicative facts; therefore, we deny his judicial notice request.

We arrive at this conclusion because the provisions of the Immigration and Nationality Act



       force against the person or property of another, or

       (b) any other offense that is a felony and that, by its nature, involves a substantial risk that
       physical force against the person or property of another m ay be used in the course of
       com m itting the offense.

18 U.S.C. § 16.
                                                     14
of which Villanueva relies hinge on a conviction of a “crime of violence . . . for which the

term of imprisonment [is] at least one year.” See 8 U.S.C. § 1101(a)(43)(F). Here,

Villanueva was convicted of a class A misdemeanor and received a one-year suspended

sentence which resulted in a sentence of two years’ community supervision with no

imprisonment. Therefore, his conviction does not appear to be an aggravated felony within

the context of the Immigration and Nationality Act. See id. Moreover, Villanueva has not

adequately explained what effect federal immigration laws have on this matter considering

the record demonstrates that: (1) he was admonished of the consequences of his guilty

plea, including possible deportation; (2) he entered into the plea knowingly and voluntarily;

(3) his pending deportation proceedings, as explained below, do not pertain to his

conviction but rather his attempt to illegally enter the United States without permission; and

(4) his liberty was not illegally restrained, therefore, precluding him from habeas relief. The

federal immigration statutes which Villanueva references do not appear to be relevant to

the ultimate matter in dispute. See Kubosh, 241 S.W.3d at 64. Accordingly, we overrule

Villanueva’s fourth issue on appeal.

       3. The Trial Court’s Failure to Issue Findings of Fact and Conclusions of Law

       In his fifth issue, Villanueva contends that the trial court erred in refusing to issue

findings of fact and conclusions of law. We disagree.

       As previously mentioned, article 11.072 provides that:

       If the court determines from the face of an application or documents
       attached to the application that the applicant is manifestly entitled to no relief,
       the court shall enter a written order denying the application as frivolous. In
       any other case, the court shall enter a written order including findings of fact
       and conclusions of law. . . .

TEX . CODE CRIM . PROC . ANN . art. 11.072, § 7(a) (emphasis added). Because we have

concluded that Villanueva received effective assistance of counsel and that his guilty plea
                                               15
was knowing and voluntary, the trial court correctly concluded that Villanueva’s habeas

application was frivolous. See Ex parte Rieck, 144 S.W.3d 510, 521 n.101 (Tex. Crim.

App. 2004) (applying section 14.003 of the civil practice and remedies code to article 11.07

habeas corpus proceedings) (citing TEX . CIV. PRAC . & REM . CODE. ANN . § 14.003 (Vernon

2002)).9 As a result, the trial court was not obligated to enter findings of fact and

conclusions of law. See id.; see also TEX . CODE CRIM . PROC . ANN . art. 11.072, § 7(a). We

overrule Villanueva’s fifth issue on appeal.

         4. Villanueva’s Deportation

         With respect to his deportation, in his sixth issue, Villanueva asserts that his

conviction caused him to be deported and that his conviction prevents him from obtaining

United States citizenship, therefore, constituting a restraint on his liberty and entitling him

to a writ of habeas corpus. In support of his contentions, Villanueva points to his affidavit

where he noted:

         I spoke to McAllen attorney Kyle Brown, a federal immigration law expert,
         who told me with the conviction in CR-0466-00-I, I will be deported and have
         no chance to return legal [sic]; but if that conviction is set aside or its
         sentence diminished, then I have the possibility to successfully apply for
         legal status, which means I can legally stay in the U.S. Today, I still want to
         stay in the U.S. since I have a U.S. citizen wife, who is pregnant with my
         baby.

We disagree with Villanueva’s characterization of his deportation.

         Attached to Villanueva’s habeas corpus application were documents pertaining to

removal proceedings against him. In particular, the document entitled “Notice to Appear”

         9
             Section 14.003 of the civil practice and rem edies code provides that a claim is frivolous if:

         (1) the claim ’s realistic chance of ultim ate success is slight; (2) the claim has no arguable
         basis in law or in fact; (3) it is clear that the party cannot prove facts in support of the claim ;
         or (4) the claim is substantially sim ilar to a previous claim filed by the inm ate because the
         claim arises from the sam e operative facts.

T EX . C IV . P RAC . & R EM . C OD E A N N . § 14.003(b) (Vernon 2002).
                                                            16
provided the following:

              The Service alleges that you [Villanueva]:

       1)     You are not a citizen or national of the United States;

       2)     You are a native of MEXICO and a citizen of MEXICO;

       3)     You arrived in the United States at or near Hidalgo, Texas, on or
              about February 29, 2004;

       4)     You were not then admitted or paroled after inspection by an
              Immigration Officer.

            On the basis of the foregoing, it is charged that you are subject to
       removal from the United States pursuant to the following provisions of law:

       212(a)(6)(A)(i) of the Immigration and Nationality Act, as amended, in that
       you are an alien present in the United States without being admitted or
       paroled, or who arrived in the United States at any time or place other than
       as designated by the Attorney General.

None of the documents involving Villanueva’s removal from the United States addressed

his conviction for a class A misdemeanor. It is clear from the documentation provided that

Villanueva was not deported because of his conviction but rather because he entered the

United States illegally. Furthermore, outside of his contentions that his guilty plea was

entered unknowingly and involuntarily, Villanueva has not demonstrated that his liberty has

been illegally restrained. See TEX . CODE CRIM . PROC . ANN . art. 11.14. Villanueva merely

asserts speculative arguments that his liberty may be illegally restrained in the future. As

noted by the trial court in its January 20, 2005 order, such speculation does not constitute

evidence of an illegal restraint. See, e.g., In re Look, No. 01-02-00959-CV, 2003 Tex. App.

LEXIS 2056, at **3-4 (Tex. App.–Houston [1st Dist.] 2003, orig. proceeding) (mem. op.)

(concluding that assertions that liberty will be restrained in the future are speculative and

do not entitle a party to habeas relief). Therefore, Villanueva is not entitled to a writ of

habeas corpus. See TEX . CODE CRIM . PROC . ANN . art. 11.14. We overrule Villanueva’s
                                             17
sixth issue on appeal.

                                     IV. CONCLUSION

      Having overruled all of Villanueva’s issues on appeal, we affirm the judgment of the

trial court denying Villanueva’s habeas application.




                                                DORI CONTRERAS GARZA,
                                                Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion on Remand delivered
and filed this the 9th day of October, 2008.




                                           18